DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 5/27/2022.  In the amendment, claims 1, 4, 5, 10, 11, 13, 16, and 20 have been amended, claims 3, 12, 17, & 18 have been cancelled, and claims 21-24.
Response to Arguments
In the Remarks section filed on 5/27/2022, applicant’s arguments are made with respect to the new amendments made to the claims.  These new limitations have been addressed in the updated prior art rejection found below and are considered to be examiner’s ‘response’ to the amendment.  Since an updated rejection was necessitated by the amendment, and applicant’s arguments were made in view of the new limitations, examiner finds the updated rejection to be a proper ‘response’ to remarks that were made on an assumed rejection that had not been formally applied by examiner.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose, teach, or suggest wherein the articulation body portion is removably coupled to either the proximal waveguide body portion or the distal waveguide body portion.
Claims 16, 19, 20, 23, & 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, the prior art fails to disclose, teach, or suggest the instrument as claimed including wherein the predetermined maximum bend radius relates to the cross-sectional radius according to a first condition for uncoupling a longitudinal vibrational component from a transverse vibrational component to communicate an acoustic vibration from the proximal waveguide body portion to the distal waveguide body portion and driving the ultrasonic blade with the acoustic vibration, wherein the first condition is the cross-sectional radius divided by the predetermined maximum bend radius is less than 0.1; and 
Regarding claim 20, the prior art fails to disclose, teach, or suggest the method as claimed to include (b) limiting the bend radius to a predetermined maximum bend radius according to a first condition, wherein the first condition is the cross- sectional radius divided by the predetermined maximum bend radius is less than 0.1; and flexing the articulation body portion in a second direction different than the first direction to thereby deflect the ultrasonic blade relative to the longitudinal axis and through a second plane different than the first plane; (c) uncoupling a longitudinal vibrational component from a transverse vibrational component to communicate an acoustic vibration from the proximal waveguide body portion to the distal waveguide body portion thereby driving the ultrasonic blade with the acoustic vibration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-11, & 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (US Pat. No. 9,095,367 B2).
Regarding claim 1, Olson et al. disclose an acoustic waveguide (Figs. 52A-B) for an ultrasonic surgical instrument (Figs. 1-4), comprising:(a) a proximal waveguide body portion 1304A (Figs. 52A-B) defining a longitudinal axis; (b) a distal waveguide body portion 1312 (Figs. 52A-B) having an ultrasonic blade distally projecting therefrom (blade shown in full surgical instrument drawing of Figs. 1-4; blade 66); and (c) an articulation body portion 1306A,B (Figs. 52A-B) extending  along a centerline between the proximal and distal waveguide portions, the articulation body portion comprising: (i) a first flexible member 1306A (Figs. 52A-52B) having a first outer surface, wherein the first flexible member 1306A defines a first radial dimension about the centerline extending from the centerline to the first outer surface (seen in the side view of 1306A shown in Figs. 52A-52B), (ii) a second flexible member 1306B (Figs. 52A-B) having a second outer surface, wherein the first flexible member defines a second radial dimension about the centerline extending from the centerline to the second outer surface (radial dimension not shown in Figs. 52A&B since it only shows how 1306A flexes, but it is described in column 39, lines 14-30 how 1306B is the same flexible member as 1306A just flexing in a different plane, so the radial dimension would mimic 1306A as it is seen in Figs. 52A-52B), and (iii) a central portion 1304B (Figs. 52A-52B) positioned between the first flexible member 1306A and the second flexible member 1306B and having a central outer surface, wherein the central portion defines a central radial dimension about the centerline extending from the centerline to the central outer surface (seen in Figs. 52A-52B), wherein the central radial dimension is larger than each of the first and second radial dimensions (as discussed above with respect to 1306B, which is intended to flex in a plane into or out of the page, the view of 1306B is a ‘top view’ and the way 1306A & 1306B are discussed in column 39, lines 14-30, they would have the same structure that would allow for the flexing, and therefore, when viewed from the same angle as 1306A is in Figs. 52A-52B, one of ordinary skill in the art would appreciate that the same radial dimension would appear, showing a smaller dimension than the central portion 1304B), wherein the articulation body portion 1306A,B is configured to flex at the first flexible member 1306A a first direction between the proximal and distal waveguide body portions 1304A, 1312, to thereby deflect the ultrasonic blade relative to the longitudinal axis and through a first plane (column 39, lines 14-30), wherein the articulation body portion 1306A,B is further configured to flex a second direction to thereby deflect the ultrasonic blade relative to the longitudinal axis and through a second plane (column 39, lines 27-30 - ‘may be further articulated…in the plane extending into or out of the page), and wherein the second direction is different than the first direction such that the second plane is different than the first plane for multiplanar deflection of the ultrasonic blade relative to the longitudinal axis (column 39, lines 14-30).
Regarding claim 2, Olson et al. further disclose wherein the second plane is perpendicular to the first plane (column 39, lines 24-26).
Regarding claim 4, Olson et al. further disclose wherein the first flexible member 1306A is a flexible member 1306A configured to receive an acoustic vibration from the proximal waveguide body portion 1304A, and communicate the acoustic vibration from the proximal waveguide body portion 1304A to the distal waveguide body portion 1304B for driving the ultrasonic blade with the acoustic vibration (column 39, lines 24-26).
Regarding claim 5, Olson et al. further disclose wherein the first flexible member has a set of predetermined properties and the acoustic vibration has a longitudinal vibrational component and a transverse vibrational component (column 37, lines 13-33), and wherein the set of predetermined properties of the flexible member are configured to uncouple the longitudinal vibrational component from the transverse vibrational component thereby communicating the acoustic vibration from the proximal waveguide body portion to the distal waveguide bod portion for driving the ultrasonic blade with the acoustic vibration (column 37, lines 13-33).
Regarding claim 6, Olson et al. further disclose wherein the first flexible member is a flexible wire (Figs. 52A-B; column 39, lines 14-30).
Regarding claim 7, Olson et al. further disclose wherein the flexible wire has a wire cross- sectional radius, the proximal waveguide body portion has a proximal waveguide radius, and the distal waveguide body portion has a distal waveguide radius, and wherein the wire cross-sectional radius is smaller than the proximal and distal waveguide radii (Figs. 52A-52B).
Regarding claim 8, Olson et al. further disclose wherein the flexible wire is positioned on a node (column 38, lines 21-29).
Regarding claim 9, Olson et al. further disclose wherein the flexible wire is centered on the node (column 38, lines 21-29).
Regarding claim 10, Olson et al. further disclose wherein the first flexible member 1306A is formed as a single, unitary structure with the proximal and distal waveguide body portions 1304A, 1312 (Figs. 52A-B).
Regarding claim 11, Olson et al. further disclose wherein the first flexible member 1306A is affixed to the proximal waveguide body portion 1304A at a proximal component joint, and wherein the first flexible member 1306A is affixed to the distal waveguide body portion 1312 at a distal component joint (column 39, lines 14-30).
Regarding claim 13, Olson et al. further disclose wherein the first flexible member is a first flexible ribbon 1306A, and wherein the second flexible member is a second ribbon 1306B (Figs. 52A-52B).
Regarding claim 14, Olson et al. further disclose wherein the ultrasonic blade 66 (shown in Figs. 3 & 4) extends along a blade axis and has a blade body defining a circumferential blade profile about the blade axis, and wherein the ultrasonic blade includes a backcutting edge longitudinally extending along the blade body such that the circumferential blade profile is circular about a majority of the circumferential blade profile and configured to engage a clamp pad (see annotated Fig. 3 below).

    PNG
    media_image1.png
    383
    427
    media_image1.png
    Greyscale

Regarding claim 15, Olson et al. further disclose wherein the blade body has a distal blade portion that tapers to a distal blade tip, and wherein at least a majority of the backcutting edge longitudinally extends along the distal blade portion that tapers to the distal blade tip (see annotated Fig. 3 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Pat. No. 9,095,367 B2).
Regarding claim 22, Olson et al. further disclose in an alternate embodiment (Fig. 50) that the flexible member 1106 includes a circular cross-section (Fig. 50).  It is considered that one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to consider utilizing the circular cross-section flexible member in the embodiment of Figs. 52A-B to create the flexible members 1306A & 1306B since Olson et al. already has utilized such a design to create a flexible portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 3, 2022